EXHIBIT 10.2

 
INUVO, INC.


AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTED EXECUTIVE EMPLOYMENT AGREEMENT is made this 1st day of
March, 2012, (this “Agreement”) between Inuvo, Inc. (“Inuvo” or the “Company”),
a Nevada corporation, and Richard K. Howe (“Executive”).


Recitals


Executive is the Chief Executive Officer of Inuvo, Inc. under the terms an
Employment Agreement, dated November 3, 2008, as amended on June 18, 2010 (the
“Original Agreement”).


Inuvo and Vertro, Inc. have entered into an Agreement and Plan of Merger, dated
October 16, 2011, whereby upon closing (“Closing”) Vertro, Inc. (“Vertro”) will
merge into a wholly-owned subsidiary of Inuvo.


Upon Closing, Inuvo wishes to employ Executive on the terms and conditions set
forth in this Agreement.


Statement of Agreement


In consideration of the foregoing, and of Executive's employment, the parties
agree as follows:


1.           Employment. Upon consummation of the Closing, Executive’s
employment with Inuvo shall be upon the terms and conditions hereinafter set
forth (the “Effective Time”) and the Original Agreement shall terminate.  In the
event the Closing does not occur this Agreement shall be null and void.


2.           Duties.


(a)          Executive shall serve as the Executive Chairman of the Company,
reporting to the Board of Directors, and he shall perform such other or
additional duties and responsibilities consistent with Executive’s title(s),
status, and position as the Board of Directors of the Company may, from time to
time, prescribe.


(b)          So long as he is employed under this Agreement, Executive agrees to
devote his full working time and efforts exclusively on behalf of the Company
and to competently, diligently and effectively discharge all duties of Executive
hereunder.  Executive shall not be prohibited from engaging in such personal,
charitable, or other nonemployment activities as do not interfere with full time
employment hereunder and which do not violate the other provisions of this
Agreement.  Executive further agrees to comply fully with all reasonable
generally applicable policies of the Company as are from time to time in effect.


(c)          The Executive shall be based out of the Company’s Clearwater,
Florida office. If the Company decides to move its operations more than 50 miles
from its current offices in Clearwater, Florida, Executive shall not be required
to relocate and, to the extent the Executive cannot perform his duties hereunder
as a result of such a move, his non-performance will not constitute Cause (as
defined below).
 
 
 

--------------------------------------------------------------------------------

 


3.           Compensation.


(a)          As compensation for all services rendered to the Company pursuant
to this Agreement, in whatever capacity rendered, the Company will pay to
Executive during the term hereof a minimum base salary at the rate of $395,000
per year (the "Basic Salary"), payable in accordance with the usual payroll
practices of the Company.  The Basic Salary thereafter may be increased, but not
decreased, from time to time, by the Board of Directors in connection with
reviews of Executive’s performance occurring no less frequently than annually.


(b)          Executive will be entitled to receive incentive compensation
pursuant to the terms of plans adopted by the Board of Directors or its
Compensation Committee from time to time.


(c)          The Board of Directors or its Compensation Committee, as
applicable, shall review Executive's performance on an annual basis and pursuant
to the same review process employed by the Board of Directors for the Company’s
other executive officers.  In connection with such annual review, the Executive
may be entitled to receive additional equity grants.  Such additional equity
will be granted, if at all, in the sole discretion of the Board of Directors or
its Compensation Committee on terms and conditions they determine. If there is a
change in control of the Company (as that term is used in the governing
documents of any equity grant agreement) consummated, any equity granted to
Executive shall fully vest on the date the change in control is consummated and,
if applicable, shall remain exercisable during the term as if the Executive were
still employed by the Company.  Additionally, notwithstanding any provisions to
the contrary in any equity grant agreements or plans, if the Executive's
employment with the Company is terminated by the Company without Cause (as
defined below) or by Executive for Good Reason (as defined below), any equity
granted to Executive shall immediately fully vest and remain exercisable during
the term of such equity grant as if the Executive were still employed by the
Company.


4.           Business Expenses.  The Company shall promptly pay directly, or
reimburse Executive for, all business expenses to the extent such expenses are
paid or incurred by Executive during the term of employment in accordance with
Company policy in effect from time to time and to the extent such expenses are
reasonable and necessary to the conduct by Executive of the Company's business
and properly substantiated.


5.           Benefits. During the term of this Agreement and Executive's
employment hereunder, the Company shall provide to Executive such insurance,
vacation, sick leave and other like benefits as are provided to other executive
officers of the Company from time to time. Executive will use his reasonable
best efforts to schedule vacation periods to minimize disruption of the
Company’s business.  For purposes of calculating benefits, Executive’s start
date shall be his original start date with Inuvo.
 
 
2

--------------------------------------------------------------------------------

 


6.           Term; Termination.


(a)          The Company shall employ the Executive, and the Executive accepts
such employment, for an initial term commencing on the date of this Agreement
and ending on the first anniversary of the date of this Agreement.  Thereafter,
this Agreement shall be extended automatically for additional twelve-month
periods, unless terminated as described herein.  Executive's employment may be
terminated at any time as provided in this Section 6.  For purposes of this
Section 6, "Termination Date" shall mean the date on which a “separation from
service” occurs, as defined in Treasury Regulation Section 1.409A-1(h).


(b)          The Company may terminate Executive's employment without Cause (as
defined below) upon giving 30 days' advance written notice to Executive.  If
Executive's employment is terminated without Cause under this Section 6(b), the
Executive shall be entitled to receive (A) the earned but unpaid portion of
Executive's Basic Salary through the Termination Date and a portion of
Executive’s bonus based upon the bonus he would subsequently have earned in the
year in which Executive’s employment was terminated, if any, pro-rated for the
amount of time employed by the Company during such year, paid on the original
date such bonus would have been payable; (B) over a period of twelve (12) months
following such Termination Date (the “Severance Period”) an amount equal to the
sum of his (i) Basic Salary at the time of Termination, plus (ii) the
Termination Bonus (as defined below); (C) any other amounts or benefits owing to
Executive under the then applicable employee benefit, long term incentive or
equity plans and programs of the Company, which shall be paid or treated in
accordance with Section 3 hereof  and otherwise in accordance with the terms of
such plans and programs; and (D) benefits, (including, without limitation
health, life, disability and pension) as if Executive were an employee during
the Severance Period; provided, however, that if the Company determines that any
amounts to be paid to Executive hereunder are subject to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), then the Company shall
in good faith adjust the form or timing of such payments as it reasonably
determines to be necessary or advisable to be in compliance with Section 409A.


(c)          The Company may terminate Executive's employment upon a
determination by the Company that "Cause" exists for Executive's termination and
the Company serves written notice of such termination upon Executive.  As used
in this Agreement, the term “Cause” shall refer only to any one or more of the
following grounds:


(i)        commission of a material and substantive act of theft, including, but
not limited to, misappropriation of funds or any property of the Company;


(ii)       intentional engagement in activities or conduct clearly injurious to
the best interests or reputation of the Company which in fact result in material
and substantial injury to the Company;
 
 
3

--------------------------------------------------------------------------------

 


(iii)      refusal to perform his assigned duties and responsibilities (so long
as the Company does not assign any duties or responsibilities which would give
the Executive Good Reason to terminate his employment as described in Section
6(e)) after receipt by Executive of written detailed notice and reasonable
opportunity to cure;


(iv)      gross insubordination by Executive, which shall consist only of a
willful refusal to comply with a lawful written directive to Executive issued
pursuant to a duly authorized resolution adopted by the Board of Directors (so
long as the directive does not give the Executive Good Reason to terminate his
employment as described in Section 6(e));


(v)       the clear violation of any of the material terms and conditions of
this Agreement or any written agreement or agreements Executive may from time to
time have with the Company (following 30 days' written notice from the Company
specifying the violation and Executive's failure to cure such violation within
such 30 day period);


(vi)     Executive's substantial dependence, as reasonably determined by the
Board of Directors of the Company, on alcohol or any narcotic drug or other
controlled or illegal substance which materially and substantially prevents
Executive from performing his duties hereunder; or


(vii)     the final and unappealable conviction of Executive of a crime which is
a felony or a misdemeanor involving an act of moral turpitude, or a misdemeanor
committed in connection with his employment by the Company, which causes the
Company a substantial detriment.


In the event of a termination under this Section 6(c), the Company will pay
Executive the earned but unpaid portion of Executive's Basic Salary through the
Termination Date.  If any determination of substantial dependence under Section
6(c)(vi) is disputed by the Executive, the parties hereto agree to abide by the
decision of a panel of three physicians appointed in the manner as specified in
Section 6(d) of this Agreement.  If any determination of “Cause” is made under
items 6(c), (i), (ii), (iii), (iv), (v), (vii), or (viii) which Executive
contests, Executive shall have the opportunity, within 30 days of such
determination, to personally appear in front of the Board of Directors and
present his case to the Board of Directors and have the Board of Directors
reconsider the determination of Cause.


(d)         Executive's employment shall terminate upon the death or permanent
disability of Executive.  For purposes hereof, "permanent disability," shall
mean the inability of the Executive, as determined by the Board of Directors of
Company, by reason of physical or mental illness to perform the duties required
of him under this Agreement with or without reasonable accommodation for more
than 120 days in any 360 day period. Upon a determination by the Board of
Directors of Company that Executive's employment shall be terminated under this
Section 6(d), the Board of Directors shall give Executive 30 days' prior written
notice of the termination.  If Executive disputes a determination of the Board
of Directors under this Section 6(d), the parties agree to abide by the decision
of a panel of three physicians.  Company will select a physician, Executive will
select a physician and the physicians selected by Company and Executive will
select a third physician.  Executive agrees to make himself available for and
submit to examinations by such physicians as may be directed by the
Company.  Failure to submit to any examination shall constitute a breach of a
material part of this Agreement.   In the event of termination due to death or
permanent disability, the Company will pay Executive, or his legal
representative, (i) the earned but unpaid portion of Executive's Basic Salary
through the Termination Date (ii) any other amounts or benefits owing to
Executive under the then applicable employee benefit, long term incentive or
equity plans and programs of the Company, and (iii) over a period of twelve (12)
months following the Termination Date an amount equal to twenty percent (20%) of
his Basic Salary at the time of the Termination Date for each year of employment
with the Company capped at one hundred percent (100%) of Basic Salary; which
shall be paid or treated in accordance with Section 3 hereof  and otherwise in
accordance with the terms of such plans and programs; provided, however, that if
the Company determines that any amounts to be paid to Executive hereunder are
subject to Section 409A of the Code, as amended, then the Company shall in good
faith adjust the form or timing of such payments as it reasonably determines to
be necessary or advisable to be in compliance with Section 409A.
 
 
4

--------------------------------------------------------------------------------

 


(e)          The Executive may terminate his employment for Good Reason (as
defined below) upon giving 30 days advance written notice to the Company,
provided, however, that such notice is given within ninety (90) days of the
event that constitutes Good Reason and the Company has not cured the condition
within thirty (30) days of receipt of such notice.  If Executive's employment is
terminated with Good Reason under this Section 6(e), the Executive shall be
entitled to receive (A) the earned but unpaid portion of Executive's Basic
Salary through the termination date and a portion of Executive’s bonus based
upon the bonus he would subsequently have earned in the year in which
Executive’s employment was terminated, if any, pro-rated for the amount of time
employed by the Company during such year, paid on the original date such bonus
would have been payable; (B) during the Severance Period an amount equal to the
sum of his (i) Basic Salary at the time of the Termination Date, plus (ii) the
Termination Bonus (as defined below); (C) any other amounts or benefits owing to
Executive under the then applicable employee benefit, long term incentive or
equity plans and programs of the Company, which shall be paid or treated in
accordance with Section 3 hereof  and otherwise in accordance with the terms of
such plans and programs; and (D) benefits, (including, without limitation
health, life, disability and pension) as if Executive were an employee during
the Severance Period; provided, however, that if the Company determines that any
amounts to be paid to Executive hereunder are subject to Section 409A of the
Code, then the Company shall in good faith adjust the form or timing of such
payments as it reasonably determines to be necessary or advisable to be in
compliance with Section 409A.  As used in this Agreement, the term "Good Reason"
means any one or more of the following grounds:


(i)        a change in Executive’s title(s), status, position or
responsibilities without Executive's written consent, which does not represent a
promotion from his existing status, position or responsibilities, despite
Executive’s written notice to the Company of his objection to such change and
the Company’s failure to address such notice in a reasonable fashion within 30
days of such notice;


(ii)       the assignment to Executive of any duties or responsibilities which
are inconsistent with his status, position or responsibilities as set forth in
Section 2 hereof, despite Executive’s written notice to the Company of his
objection to such change and the Company’s failure to address such notice in a
reasonable fashion within 30 days of such notice;


(iii)      if there is a reduction in Executive's Basic Salary;


(iv)      a breach by the Company of any material term or provision of this
Agreement; or


(v)      a relocation of the Company’s offices in Clearwater, Florida to a
location more than 50 miles from the current location.
 
 
5

--------------------------------------------------------------------------------

 


(f)          The Executive may terminate his employment for any reason (other
than Good Reason) upon giving 30 days' advance written notice to the
Company.  If Executive's employment is so terminated under this Section 6(f),
the Company will pay Executive the earned but unpaid portion of Executive's
Basic Salary through the Termination Date and any other amounts or benefits
owing to Executive under the then applicable employee benefit, long term
incentive or equity plans and programs of the Company, which shall be paid or
treated in accordance with Section 3 hereof  and otherwise in accordance with
the terms of such plans and programs incentive compensation under and consistent
with plans adopted by the Company prior to the Termination Date.  The
Executive’s termination of employment should not preclude his continued service
as Chairman.


(g)         In the event of the Executive's death during the Severance Period,
payments of Basic Salary under this paragraph 6 and payments under the Company's
employee benefit plan(s) shall continue to be made in accordance with their
terms during the remainder of the Severance Period to the beneficiary designated
in writing for such purpose by the Executive or, if no such beneficiary is
specifically designated, to the Executive's estate.


(h)          As used in this Agreement, the term “Bonus” shall mean any bonus,
incentive compensation or any other cash benefit paid or payable to the
Executive under any incentive compensation grant or plan, excluding signing
bonuses and the Company's stock incentive plan.  For purposes of this Agreement
“Termination Bonus” means (i) an amount equal to the Executive’s target bonus
for the fiscal year in which the termination occurs, increased or decreased
pursuant to actual performance versus targeted performance in the then current
plan measured as of the end of the calendar month in the month preceding the
Termination Date; or (ii) in the event the target bonus has not been so
established as provided in (i), an amount equal to the Executive's Bonus for the
four (4) fiscal quarters immediately preceding the Termination Date; provided,
however, if there has been a Change in Control of the Company the Termination
Bonus shall be an amount equal to the greater of (i) the preceding calculation
or (ii) Executive’s Bonus for the four (4) fiscal quarters immediately preceding
the Change in Control of the Company.


(i)        As used in this Agreement, the term “Change in Control” as a
capitalized term shall mean the occurrence of any one of the following events:


(i)        any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing thirty-five percent (35%)
or more, excluding in the calculation of Beneficial Ownership securities
acquired directly from the Company, of the combined voting power of the
Company's then outstanding voting securities;
 
 
6

--------------------------------------------------------------------------------

 


(ii)       any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing fifty-one percent (51%) or
more of the combined voting power of the Company’s then outstanding voting
securities;


(iii)      the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the
Effective Time, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company's stockholders was approved
or recommended by a vote of the at least two-thirds (2/3) of the directors then
still in office who either were directors on the Effective Time or whose
appointment, election or nomination for election was previously so approved or
recommended;
 
 
(iv)      there is a consummated merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving or parent entity) more than fifty percent (50%) of the combined
voting power of the voting securities of the Company or such surviving or parent
equity outstanding immediately after such merger or consolidation or (B) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no person, directly or indirectly, acquired
twenty-five percent (25%) or more of the combined voting power of the Company's
then outstanding securities (not including in the securities beneficially owned
by such person any securities acquired directly from the Company or its
Affiliates); or


(v)       the stockholders of the Company approve a plan of complete liquidation
of the Company or there is consummated an agreement for the sale or disposition
by the Company of all or substantially all of the Company's assets (or any
transaction having a similar effect), other than a sale or disposition by the
Company of all or substantially all of the Company's assets to an entity, at
least fifty percent (50%) of the combined voting power of the voting securities
of which are owned by stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale.


For purposes of this Section 6, the following terms shall have the following
meanings:


(i)        "Affiliate" shall mean an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Securities Exchange Act of 1934,
as amended from time to time (the "Exchange Act");


(ii)       "Beneficial Owner" shall have the meaning set forth in Rule 13d-3
under the Exchange Act; and
 
 
7

--------------------------------------------------------------------------------

 


(iii)      "Person" shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (1) the Company, (2) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company, (3)
an underwriter temporarily holding securities pursuant to an offering of such
securities or (4) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of shares of Common Stock of the Company.


(j)           Notwithstanding any provision in this Section 6 to the contrary,
any payment that is required by this Section 6  to be paid in installments
(including, but not limited to, Base Salary continuation under Section 6(b))
shall be paid in two payment streams.  The first payment stream will begin as
soon as practicable after the Termination Date and end upon the earlier of
(i) the date Executive has been paid an amount equal to the lesser of two times
the dollar limit prescribed in Section 401(a)(17) of the Code or (ii) the last
day of the installment period.  The second payment stream will be equal to the
amount, if any, payable to Executive during the installment period that was not
paid in the first payment stream.  This amount will commence as soon as
practicable after the day that is six months after the Termination Date and end
on the last day of the installment period.  All other amounts payable to
Executive will be paid in accordance with the applicable provision of this
Section 6; provided, however, that if Executive is a “specified employee” as
defined in Section 409A of the Code and the Company determines that any amounts
to be paid to Executive hereunder are subject to Section 409A of the Code, then
the Company shall not commence payment of such amounts until the earlier of
(a) the date that is six months after the Executive’s Termination Date or
(b) the date of the Executive’s death.  Any amount that otherwise would have
been payable but for the delay described above shall be aggregated and paid with
the first payment under this Section 6(k).


7.           Indemnity.


(a)          Subject only to the exclusions set forth in Section 7(b) hereof,
the Company hereby agrees to hold harmless and indemnify Executive against any
and all expenses (including attorneys' fees), judgments, fines and amounts paid
in settlement actually and reasonably incurred by Executive in connection with
any threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (excluding an action by or in the
right of the Company) to which Executive is, was or at any time becomes a party,
or is threatened to be made a party, by reason of the fact that Executive is,
was or at any time becomes a director, officer, employee or agent of the
Company, or is or was serving or at any time serves at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise.
 
 
8

--------------------------------------------------------------------------------

 


(b)          The Company  shall not indemnify Executive pursuant to Section
7(a):


(i)        except to the extent the aggregate losses to be indemnified hereunder
exceed the amount of such losses for which Executive is indemnified pursuant to
any directors and officers liability insurance purchased and maintained by the
Company;


(ii)       in respect to remuneration paid to Executive if it shall be
determined by a final judgment or other final adjudication that such
remuneration was in violation of law;


(iii)      on account of any suit in which judgment is rendered against
Executive for an accounting of profits made from the purchase or sale by
Executive of securities of the Company pursuant to the provisions of Section
16(b) of the Exchange Act and amendments thereto or similar provisions of any
federal, state or local statutory law;


(iv)     on account of Executive's material breach of any provision of this
Agreement;


(v)       on account of Executive's act or omission being finally adjudged to
involve intentional misconduct, a knowing violation of law, or grossly negligent
conduct; or


(vi)      if a final decision by a Court having jurisdiction in the matter shall
determine that such indemnification is not lawful.
 
 
(c)          All agreements and obligations of the Company contained herein
shall continue during the period Executive is a director, officer, employee or
agent of the Company (or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise) and shall continue thereafter so long as
Executive shall be subject to any possible claim or threatened, pending or
completed action, suit or proceeding, whether civil, criminal or investigative,
by reason of the fact that Executive was an officer or director of the Company
or serving in any other capacity referred to herein.


(d)          Promptly after receipt by Executive of notice of the commencement
of any action, suit or proceeding, Executive will, if a claim in respect thereof
is to be made against the Company under this Section 7, notify the Company of
the commencement thereof; but the omission so to notify the Company will not
relieve it from any liability which it may have to Executive otherwise than
under this Section 7.  With respect to any such action, suit or proceeding as to
which Executive notifies the Company under this Section 7(d):


(i)        The Company will be entitled to participate therein at its own
expense.
 
 
9

--------------------------------------------------------------------------------

 


(ii)       Except as otherwise provided below, to the extent that it may wish,
the Company jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel selected by the
Company.  After notice from the Company to Executive of its election so to
assume the defense thereof, the Company will not be liable to Executive under
this Section 7 for any legal or other expenses subsequently incurred by
Executive in connection with the defense thereof other than reasonable costs of
investigation or as otherwise provided below.  Executive shall have the right to
employ his counsel in such action, suit or proceeding but the fees and expenses
of such counsel incurred after notice from the Company of its assumption of the
defense thereof shall be at the expense of Executive, unless (A) the employment
of counsel by Executive has been authorized by the Company, or (B) the Company
shall not in fact have employed counsel to assume the defense of such action, in
each of which cases the fees and expenses of counsel shall be at the expense of
the Company.  The Company shall not be entitled to assume the defense of any
action, suit or proceeding brought by or on behalf of the Company.


(iii)      The Company shall not be liable to indemnify Executive under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent.  The Company shall not settle in any manner that
would impose any penalty or limitation on Executive without Executive's written
consent.  Neither the Company nor Executive will unreasonably withhold their
consent to any proposed settlement.


8.           Clawback Provisions.  Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Company which is subject to recovery under any
law, government regulation or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (or any
policy adopted by the Company pursuant to any such law, government regulation or
stock exchange listing requirement).


9.           Assignment. This Agreement is personal to Executive and Executive
may not assign or delegate any of his rights or obligations hereunder.  Subject
to the foregoing, this Agreement shall be binding upon and inure to the benefit
of the respective parties hereto, their heirs, executors, administrators,
successors and assigns.


10.           Waiver.   Neither any failure nor any delay by any party in
exercising any right, power or privilege under this Agreement or any of the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege.  To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or any of the documents referred to in this Agreement can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in a written document signed by the other party, (b) no
waiver that may be given by a party will be applicable except in the specific
instance for which it is given, and (c) no notice to or demand on one party will
be deemed to be a waiver of any obligation of that party or of the right of the
party giving such notice or demand to take further action without notice or
demand as provided in this Agreement or the documents referred to in this
Agreement.
 
 
10

--------------------------------------------------------------------------------

 


11.           Notices. Any and all notices required or permitted to be given
under this Agreement will be sufficient and deemed effective three (3) days
following deposit in the United States mail if furnished in writing and sent by
certified mail to Executive at:


Richard K. Howe
_________________
_________________


and to the Company at:


Inuvo, Inc.
143 Varick Street
New York, NY 10013
Attention:  General Counsel


or such subsequent addresses as one party may designate in writing to the other
parties.
 
12.           Governing Law.  This Agreement shall be interpreted, construed and
governed according to the laws of the State of Florida without regard to its
conflicts of laws principles.


13.           Amendment. This Agreement may be amended in any and every respect
only by agreement in writing executed by both parties hereto.


14.           Section Headings.  Section headings contained in this Agreement
are for convenience only and shall not be considered in construing any provision
hereof.


15.           Entire Agreement.  With the exception of the Confidentiality,
Assignment and Noncompetition Agreement, of even date herewith, and any stock
option agreements or other equity compensation agreements between Executive and
the Company, this Agreement terminates, cancels and supersedes all previous
employment or other agreements relating to the employment of Executive with the
Company or any predecessor, written or oral, and this Agreement contains the
entire understanding of the parties with respect to the subject matter of this
Agreement.  This Agreement was fully reviewed and negotiated on behalf of each
party and shall not be construed against the interest of either party as the
drafter of this Agreement.  EXECUTIVE ACKNOWLEDGES THAT, BEFORE SIGNING THIS
AGREEMENT, HE HAS READ THE ENTIRE AGREEMENT AND HAS THIS DAY RECEIVED A COPY
HEREOF.


16.           Severability. The invalidity or unenforceability of any one or
more provisions of this Agreement shall not affect the validity or
enforceability of any other provisions of this Agreement or parts thereof.


17.           Survival. The last two sentences of Section 3(c), and Sections 6,
7 and 8 of this Agreement and this Section 17 shall survive any termination or
expiration of this Agreement.
 
 
11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

 
EXECUTIVE:
         
 
By:
/s/ Richard K. Howe       Richard K. Howe             Inuvo, Inc.            
 By:   /s/ Peter Corrao       Peter Corrao, Chief Executive Officer  

 
12
 

 